Title: To George Washington from William Gordon, 18 June 1783
From: Gordon, William
To: Washington, George


                  
                     My Dear Sir
                     Jamaica Plain June 18-19. 1783.
                  
                  Though I have not had the pleasure of an answer, owing to the multiplicity of your engagements, yet by a few lines from New York I have learnt that You was so obliging as to comply with my request.
                  We have now attained to a certainty of peace, upon which You have my most hearty congratulations.  Your name will be deservedly written with honor & respect in every history of America.  May it be written & perpetuated in the Lamb’s book of life; & a better salvation, at a distant glorious exit from off this stage of mortality, be bestowed upon You, that your Excellency has been instrumental of procuring for the United States!
                  The swordsman will pay little attention to any more than your military feats; but the gownsman will admire You for your sacred regards to the civil authority &  rights of citizens wherever You have been.  I rejoice much at the thought, that the war is closed, without my ever hearing or knowing, that You have in any one instance set at defiance or encroached upon the civil power; or that under all your sufferings & provocations through the failure of states to support You, You have used the sword to supply your necessities.  The counter-manoeuvre whereby You disappointed the designs of heated spirits in the army has added new lustre to your character; & the glory of your military course will be completed, when the gentlemen of the army have peaceably quitted the camp & assumed their former relation of good citizens in their respective states.
                  We are deeply indebted to Messrs Adams Jay & Laurens for having negotiated so good a peace: & Dr Franklin was of great service by his sagacity & influence.  Cannot suppose You are a stranger to particulars, & therefore do not mention them.  Such were the judicious manoeuvres of Mr Adams, that the French nobility could not compliment him high enough without involving therein a compliment to your Excellency—"You are the Washington in politics."  The papers mention a design on the part of France to confer honors upon You.  They have none to bestow equal to what You have already received, & American I trust will not be shaded by placing European above them.
                  It may be of service, for You to know the present temper of our house of Assembly.  It is our unhappiness to have too great a proportion of representatives from towns that wish to pay no taxes, & whose selfish contracted levelling minds are opposed to the measures taken by Congress, that so officers might return home in good humor & fully satisfied: & they are instructed accordingly.  This lays our more sensible & considerate members under the greatest difficulties; & as they wish not to lose the questions which shall make for peace & harmony, they durst not venture to have them put, knowing what would be their fate.  I was in private conversation with some of the leading men of the house the last monday; & learnt that the affair was to come on as this day, & that they had no other way for clearing themselves of the danger that was before them, but by appointing a committee to consider ways & means &c., & to report the beginning of next session.  Cannot but hope & believe, that this state will, as soon as possible, provide funds for paying their full quota of all the debt both foreign & domestic that has been contracted by Congress; but apprehend they will not adopt the mode urged by that body, accompanied with the circumstances they have expressed.  Congress lose time, in my humble opinion, by pressing a mode that will not suit with the genius of this people; & not only so but endanger the union.  What they want is the quantum; & wisdom dictates their taking it, in the way that the people will give it them.  The British would not be content with taking the golden egg of America in the way she laid it, but would have it in another of their own devising, & by that means the hen has forsaken them.  Many are warm advocates for the payment of all debts, those of the army & officers included, but they reprobate the circumstances of the mode prescribed.  Will inquire tomorrow, before the letter is sealed, what has been done & inform your Excellency.
                  I now intend to prosecute the history of the late Revolution with the utmost diligence; & would be thankful for the health & spirits which I at present enjoy, & which I hope will enable me to accomplish the task.  With the greatest pleasure I recollect your approbation of my original design, & your repeated kind assurances of affording me your assistance, which is of capital concern in it, for I am in search of genuine truth & not a fairy tale.  I mean if it suits your Excellency’s convenience, & You should be where I can (by your condescension) have access to your papers, to repair thereto in the fall, that so I may expedite the business in hand.  Should be much obliged to You for a speedy answer, that I may make the earlier preparation for my journey.
                  Our friend Gates is likely to be soon under a special exercise; long, long may You be exempted from a similar one!  Mrs Gordon joins me in praying the kindest remembrance to your Lady, & in wishing You the best of blessings.  With the greatest esteem I remain Your Excellency’s sincere friend & very humble servant
                  
                     William Gordon
                  
                  
                     Regards to Col. Cobb & other acquaintance.
                     June 19.  The affair is put off till next wednesday.
                  
                  
               